Citation Nr: 1732526	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-40 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for adenocarcinoma, breast (claimed as breast cancer).


REPRESENTATION

The Veteran represented by:    California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.  She had additional service with the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

This matter was before the Board in February 2016, at which time the Board remanded for further development.  The Board finds that there has been substantial compliance with its February 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Breast cancer was not manifest during service and is not attributable to service.

2.  A malignant tumor was not manifest in service or within the one year presumptive period following service.


CONCLUSION OF LAW

Breast cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify in this case was satisfied by letter sent to the Veteran in November 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  The Veteran was also afforded a VA examination in November 2011, and a supplemental medical opinion was obtained in March 2016.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends she is entitled to service connection for breast cancer due to toxic fume exposure while in service.  Specifically, the Veteran contends that during her deployment to Saudi Arabia, she and her battalion were staged in an enclosed area with newly painted vehicles for several days.  She contends that while the personnel responsible for the preparation of the vehicles wore protective gear and breathing masks, the battalion was not provided any type of breathing protection.  She states that sometime thereafter, she started having painful cysts in her armpits that needed to be lanced for a period of over three to four years.  She also states that after many tests, she was diagnosed with breast cancer.  She contends that she doesn't have any family history of breast cancer and believes that being in that enclosed area breathing the toxic paint fumes caused her illness.  See Correspondence, November 2013.

As an initial matter, the Board notes that service records do not show that the Veteran had any foreign or sea service.  Therefore, to the extent that the Veteran is making a claim pursuant to 38 C.F.R § 3.317, which addresses compensation for certain disabilities occurring in Persian Gulf veterans, the Board finds this regulation inapplicable.  See 38 C.F.R § 3.317(e).

With respect to service connection on a direct basis, service treatment records show that the Veteran had normal breasts upon enlistment and separation from service.  See Reports of Medical Examination March 1989 and March 1993.  

However, service treatment records do indicate that the Veteran was treated of issues with her breasts during service.  A treatment record from December 1989 states that the Veteran was treated for tenderness in her breast and a mass.  She was referred to the breast clinic.  A treatment record from January 1991 diagnosed the Veteran with a fibrocystic mass in her right breast.

The results from a breast ultrasound in February 1991 showed that the Veteran's left breast was within normal limits and that there were no abnormal solid or cystic masses identified.  The right side showed, between the 4 and 5 o'clock position, close to the rib cage, a solid mass that measured 1.2 centimeters by 0.6 centimeters.  Along the same plane and located at the 5 o'clock position, was another solid mass which measured 1.4 centimeters by 0.6 centimeters.  The physician reported that both masses appeared benign and are most likely fibroadnenomas.  No other abnormality was identified.  A service treatment record March 1991 indicates no further treatment.  A gynecological examination of June 1992 noted a normal breast exam.  

A treatment record from October 1992 shows that the Veteran was treated for a cystic mass in her right axilla, which was diagnosed as hidradenitis suppurativa.

A private treatment record from December 2004 indicates that the Veteran noticed a small lump in the upper quadrant of her left breast and underwent an excisional biopsy.  The pathology showed a 1.2 centimeter moderately differentiated infiltrating ductal carcinoma, with a component of ductal carcinoma in-situ involving about 25 percent of the tumor.  The margins were close at 1 millimeter from the inked circumferential margins.  Subsequently, she underwent bilateral mastectomies and axillary lymph node dissection on the left side.  The left breast surgical pathology showed no residual tumor.  The right breast was also free of any malignancy. Thirteen lymph node were all negative for metastases.  Her original tumor was strongly ER positive at 85 percent staining.   HER-2 by IHC was 0-1.  The Veteran had reconstruction done at the time of mastectomy and had bilateral expanders placed and had no immediate postoperative complications.  

A letter from the Veteran's physician in November 2013 states that the Veteran was diagnosed with breast cancer in 2004.  The Veteran underwent a bilateral mastectomy and chemotherapy in 2004.  Her physician reported that the Veteran is on tamoxifen therapy and is monitored on a regular basis by oncology.

The Veteran was afforded a VA examination in November 2013.  The examiner reported that beginning in 1989, the Veteran was treated for right breast cysts with needle drainage about 3-4 times.  She received no treatment after service.  Then in 2004 she felt a lump in her left breast.  A biopsy found cancer, and she underwent a double mastectomy (right side was prophylactic) in December 2004 for left sided stage 1 infiltrating ductal carcinoma.  Axillary lymph nodes were negative.  The tumor was strongly ER/PR positive.  She had expanders and implants placed.  After the mastectomy she had six rounds of chemotherapy and has been on tamoxifen daily since July 2005.  She has no activity restrictions; no residual arm symptoms, but does have decreased feeling in the left axilla as a result of lymph node dissection.  She has oncology follow-ups every six months, with no evidence of cancer recurrence. 

The examiner noted that service treatment records showed evaluation of a fibroadenoma in the right breast, and cysts in both breasts, from December 1989 to March 1991, including the February 1991 ultrasound, which showed a normal left breast, and two fibroadenomas in the right breast.  The records indicate no further evaluation or treatment for the remainder of the Veteran's active service ending in March 1993.  The examiner also noted the evaluation and aspiration of right axillary hydradenitis suppuritiva cysts in October 1992.

The examiner opined that the Veteran's breast cancer is considered unlikely to be related to her service conditions because: (1) fibrocystic disease of the breast and axillary hydradenitis suppuritiva are not considered clear precursors of breast cancer; and (2) given the relatively small size of the tumor in December 2004 (1.2 cm), it would not be expected to have been present even at an early stage when the Veteran left active service in March 1993.

In November 2015, the Veteran submitted additional information regarding her claim.  Specifically, she provided the following information: Walter Reed Army Medical Center Doctors found that breast cancer rates among military women are "significantly higher" - that military women are 20 to 40 percent more likely to get the disease than other women in the same age groups; military women are more likely to be engaged in industrial jobs than females in the general population and more likely to be exposed to chemicals that may be related to breast cancer, according to researchers in a 2009 study; breast cancer is linked to men and women working as radio operators, electricians, telephone repair people and other jobs involving exposure to electromagnetic radiation; Army enlisted women who worked regularly with at least one volatile organic compound, such as solvents, paints and exhaust, were 48 percent more likely to develop breast cancer than those who didn't, according to a 2005 military study of those under 35; many of the worst Superfund toxic cleanup sites, often linked to all kinds of cancer clusters, are located on current or former military bases - for example, Camp Lejeune, N.C., has witnessed a shocking number of male breast cancer cases; a 2012 study of Danish military women correlates night-shift workers with breast cancer for both those in uniform and their families; researchers found those working the swing shift were 40 percent more likely to face breast cancer diagnoses; suspected is the suppression of melatonin, produced by the pineal gland, from sleepless nights which may also inhibit the body's ability to fight off cancer-causing cells; lower levels of melatonin have been found in women with breast cancer than in those without.

In March 2016, a VA examiner provided an addendum opinion to the earlier examination, which included a review of the Veteran's November 2015 letter and the February 2016 remand.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.

Specifically, the examiner provided a summary of the evidence described above and offered the following analysis.  Regarding, the statement in the Veteran's November 2015 letter, which claimed that "Military women are more likely to be engaged in industrial jobs than females in the general population and more likely to be exposed to chemicals that may be related to breast cancer," the examiner opined that this statement uses the phrase "may be related" rather that stating the chemicals are proven or accepted causes of breast cancer.  Also, the examiner explained that this referred to women that worked in jobs where they were regularly exposed to chemicals, rather than one-time exposures.

In addition, the examiner opined that the medical reference UpToDate lists commonly accepted risk factors for breast cancer including: increasing age, obesity, in-uterine exposure to diethylstilbestrol, early age at menarche, later age at menopause, nulliparity, increased age at first pregnancy, family history, inherited genetic mutations, alcohol use, and therapeutic ionizing radiation.  Per UpToDate, breast cancer has not been proven to be caused by chemicals, including organochlorines that persist in the body for many years.  Based on the UpToDate reference, the examiner opined that the Veteran's breast cancer is less likely related to her episode of paint fume exposure during active service.

The Board has thoroughly reviewed the record and the evidence presented.  Based on this review, the Board finds that the evidence does not support a finding of entitlement to service connection for the Veteran's breast cancer.  Specifically, the Veteran has failed to establish a nexus between her in-service symptoms and her breast cancer diagnosis in December 2004.  While treatment records show that she was treated for lumps in her breasts and armpits, neither VA medical opinion has supported a finding of a link between these manifestations and cancer diagnosis more than ten years later.  The Board finds it significant that there are no medical opinions of record linking the Veteran's breast cancer with the claimed in-service occurrence.

The Board has considered all of the evidence provided by the Veteran, including the studies she quoted in the November 2015 submission.  The Board finds persuasive the VA examiner's analysis in the March 2016 opinion, which explains that the cases cited by the Veteran involve cases of long-term exposure, whereas the Veteran bases her claim on a single incident.  

The Board acknowledges that military personnel records reflect that the Veteran was a medical specialist while in service.  However, the Board notes that the record does not reflect that she possesses the training and competence to speak to a complex medical relationship between her claimed exposure and her specific form of cancer.  In addition, the Veteran has not provided her own scientific rationale explaining why a causal link exists.  Thus, to the extent the Veteran's claim is deemed an opinion as to a link between her breast cancer and claimed exposure in service, the Board finds it is not probative as to a causal relationship as there is no specificity of opinion or rationale provided.

Because the competent and credible evidence of record does not show that a nexus exists between the Veteran's service ailments and breast cancer,  the Veteran's claim for service connection for for adenocarcinoma, breast (claimed as breast cancer) must be denied.






ORDER

Service connection for adenocarcinoma, breast (claimed as breast cancer) is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


